DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/21/22 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the form used either is incompatible or there was a scanning error.  Please resubmit this IDS. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0237453 to Nielsen et al.
Nielsen discloses in the abstract and figures 1, 6, and 11-13, an optical waveguide adapter assembly comprising: 
a solid core optical waveguide (30) extending between a free end and a coupled end and having a solid waveguiding core (220; paragraph 12)  with an associated first optical mode field size (Nielsen discloses adapting mode field sizes; paragraphs 25-26); 
a hollow core optical waveguide (31) extending between a free end and a coupled end and having a hollow waveguiding core (paragraph 157) with an associated second optical mode field size; and 
an optical mode field adapter (4) extending between a first end and a second end and having a waveguiding core configured to change an optical mode field of a waveguided optical signal substantially between the first optical mode field size at the first end of the optical mode field adapter and the second optical mode field size at the second end of the optical mode field adapter, the first end of the optical mode field adapter joined to the coupled end of the solid core optical waveguide to provide optical coupling between the waveguiding core of the solid core optical waveguide and the waveguiding core of the optical mode field adapter, and the second end of the optical mode field adapter joined to the coupled end of the hollow core optical waveguide to provide optical coupling between the waveguiding core of the hollow core optical waveguide and the waveguiding core of the optical mode field adapter (paragraphs 25-28).
As to claim 2, the hollow waveguide guides light using a photonic bandgap effect (paragraph 11).
As to claim 3, the hollow core waveguide can be configured as an antiresonant waveguide with capillaries (paragraphs 22 and 155).
As to claim 5, the MFD is smaller than a second (figures 3-4). 
As to claim 6, the solid core waveguide may be doped or undoped (paragraph 257). 
As to claim 7, a graded-index core is disclosed (figure 26a). 
As to claim 8, the core’s MFD are joined and matched (figure 22c).
As to claims 9-11, the adapter portion can have a further tapered, solid core that is enlarged (figure 14). It is noted that the method of enlarging is not a positive limitation in an apparatus claim.
As to claim 12, there are two tapered regions on opposing ends (figure 21).
As to claims 13 and 16, the adapter is spliced (paragraph 209). 
As to claim 14, connectivity to fiber components id disclosed (paragraph 264). 
As to claim 15, an outer jacket is disclosed (unlabeled outer portion in figure 15). 
As to claim 17, the waveguide comprises a fiber cable. 
As to claim 18, the signal transmission is coupled to a fiber. 
As to claim 19, a signal transmitter launches light (paragraph 266). 
Claims 20-22 relate to a method of providing and using the above structure.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen in view of US 2019/0011634 to Lyngsoe et al.
Nielsen discloses the invention as claimed except for the use of a nested capillary. It is noted that Applicant claims multiple types of capillaries and therefore it appears there is a lack of criticality in the type of hollow waveguide to be used. The invention deals with the mode field adapter coupling two different waveguides to one another. 
Lyngsoe discloses such a known nested capillary in figure 4. 
It would have been obvious to one having ordinary skill in the art to replace the capillary of Nielsen with the nested capillary of Lyngsoe to couple light between another type of fiber and because they are art recognized equivalents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883